RESOLUCIÓN
Examinada la Moción para Presentar Documento y So-licitud de Paralización de Procedimientos y en vista de que la petición de paralizar los procedimientos disciplinarios en contra del Ledo. Manuel Díaz Collazo ya fue denegada por este Tribunal el 30 de jimio de 2016, se provee “no ha lugar” a la solicitud del Ledo. Manuel A. Díaz Rivera.
Por otra parte, ante el craso incumplimiento del licen-ciado Díaz Collazo con las órdenes de este Tribunal, se le suspende inmediata e indefinidamente del ejercicio de la notaría. Se le concede al licenciado Díaz Rivera un término final e improrrogable de 30 días para que muestre causa por la cual el licenciado Díaz Collazo no debe ser suspen-dido inmediatamente del ejercicio de la abogacía. Dentro de ese mismo término deberá contestar la querella presentada por la Procuradora General en el caso CP-2016-9 y deberán subsanarse las deficiencias de la obra notarial. De incum-plir con nuestra orden, el licenciado Díaz Collazo será sus-pendido inmediata e indefinidamente de la abogacía.

Notifíquese personalmente.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo